DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Examiner states for the record that no Information Disclosure Statement is presently filed in this application. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “instructions that add fewer than the first number of the new drives to a selected cluster”, however, there is no first number of the new drives. There is “a first number of the splits” and “a second number of the new drives”.  It is unclear whether the limitation is relating the number of drives to the number of splits or if they claim is meant 

Claim 2 recites “using the first number of the new drives”. As discussed above, it is unclear what “the first number of the new drives” refers to.

Claim 3 recites “using the first number of the new drives”. As discussed above, it is unclear what “the first number of the new drives” refers to.

Claim 4 recites “instructions that add fewer than the first number of the new drives” and also “the second number of the new drives”. As discussed above, it is unclear what “the first number of the new drives” refers to.

Claim 5 recites “instructions that add fewer than the first number of the new drives”. As discussed above, it is unclear what “the first number of the new drives” refers to.

Claim 6 recites “instructions that add fewer than the first number of the new drives”. As discussed above, it is unclear what “the first number of the new drives” refers to.

Claim 9 recites “using the first number of the new drives”. As discussed above, it is unclear what “the first number of the new drives” refers to.




Claim 1 recites the limitation "the first number of the new drives" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the first number of the new drives" in lines 17-18.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the first number of the new drives" in lines 21-22.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the first number of the new drives" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the first number of the new drives" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the first number of new drives" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the first number of the new drives" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the first number of the new drives" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the first number of the new drives" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the first number of the new drives" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the first number of the new drives" in lines 14-15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the first number of new drives" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the first number of the new drives" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the first number of the new drives" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the first number of the new drives" in lines 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the first number of the new drives" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claims not referred to specifically above are rejected as being dependent upon a rejected claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Klinkner (U.S. Patent No. 6,836,832) discloses expanding a RAID array using automatically preselected disks.

Rustagi et al. (Pub. No. US 2005/0235128) disclose automatic or manual expansion of a RAID array when new disks are added [fig. 8; pars. 0044-0048].

HETZLER (Pub. No. US 2008/0276057) discloses adding a disk to an array and restriping the data such that data in a lower triangle of the matrix is moved to the new disk and a diagonal stripe is created for each disk [figs. 4A-4C; par. 0049].


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY T MACKALL whose telephone number is (571)270-1172.  The examiner can normally be reached on Monday - Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G Bragdon can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



LARRY T. MACKALL
Primary Examiner
Art Unit 2131



13 February 2021
/LARRY T MACKALL/Primary Examiner, Art Unit 2139